DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 27 April 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ wherein the second valve is a four-way valve having four parts, each part corresponding to an inlet or an outlet of the second valve, and wherein the third valve is a four-way valve having four parts, each part corresponding to an inlet or an outlet of the third valve”; “wherein the four parts of the second valve comprise: a first part that is connected to an outlet of the compressor; a second part that is connected to an inlet of the third valve; and a third part and a fourth part that are connected to the first hot gas path”; “wherein the four parts of the third valve comprise: a first part that is connected to an outlet of the second valve; a second part that is connected to an inlet of the condenser; and  44Attorney Docket No.: 20519-0215002 Client Ref. No.: 16FREF022USO1C1/P016-00193USC1 a third part and a fourth part that are connected to the second hot gas path”; and “filter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites "wherein the one or more hot gas valves comprises: a second valve [...], and a third valve [...]".  This limitation is unclear in that it is unclear what element would be "a first valve" of the hot gas valves.  Examiner has interpreted the claim in view of the disclosure as having a first valve that corresponds to the three-way valve #120 and having two valves corresponding to 4-way valves #130a and #140a that make up the “at least one hot gas valve”.  Examiner notes that it may be necessary to amend the body of the disclosure to agree with whatever terminology Applicant deems necessary to correct the claim, and encourages 
Claims 3-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitations “wherein the hot gas path comprises: a first hot gas path […]; and a second hot gas path".  This limitation is unclear in that it redefines that which was a single hot gas path as a plurality of hot gas flow paths.” Claims 4-14 and 16-18 are rejected at least insofar as they are dependent on claim 4 and therefore include the same error(s).  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “wherein the expander comprises: a first expander […] and a second expander […]”.  This limitation is unclear in that it appears to require that a singular element become plural, which is the interpretation used by the Examiner in view of the drawings.  If Applicant wishes to have more than one "expander", Applicant may wish to previously introduce "at least one expander" and later require that the "at least one" become however many Applicant intends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al. (US 2011/0232308).
Regarding claim 1, Morimoto et al. shows a refrigerator comprising: a compressor configured to compress a refrigerant (see at least Figures 16-19, compressor #1); a condenser configured to condense the refrigerant compressed in the compressor (see at least Figures 16-19, condensers #32a/#32b); a first connection pipe that connects an outlet of the compressor to the condenser (see at least Figures 16-19, pipe #202 connecting compressor #1, valve #12c, and condensers #32a/#32b); an expander configured to depressurize the refrigerant condensed in the condenser (see at least Figures 16-19, expansion valves #31a/#31b/#11a/#11b); a plurality of evaporators configured to evaporate the refrigerant depressurized in the expander (see at least Figures 16-19, evaporators #3a/#b), the plurality of evaporators comprising a first evaporator (see at least Figures 16-19, evaporator #3a) and a second evaporator (see at least Figures 16-19, evaporator #3b); a first valve configured to be operated to introduce the refrigerant into at least one of the plurality of evaporators (see at least Figures 16-19, valve #12c); one or more hot gas valves that are disposed at the first connection pipe (see at least Figures 16-19, valves #12a/#12b), that are disposed at an inlet side of the first valve (see at least Figures 16-19, valves #12a/#12b are both upstream of valve #12c with respect to the flow direction of the refrigerant), and that are configured to provide the refrigerant from the 
Regarding claim 2, Morimoto et al. further shows wherein the one or more hot gas valves comprise: 43Attorney Docket No.: 20519-0215002Client Ref. No.: 16FREF022USO1C1/P016-00193USC1a second valve that is disposed at an outlet side of the compressor (see at least Figures 16-19, valve #12a); and a third valve that is disposed at an outlet side of the second valve (see at least Figures 16-19, valve #12b).
Regarding claim 3, Morimoto et al. further shows wherein hot gas path comprises: a first hot gas path that connects the second valve to the first evaporator (see at least Figures 16-19, via valve #12a; paragraphs [0122]-[0123]); and a second hot gas path that connects the third valve to the second evaporator (see at least Figures 16-19, via valves #12b; paragraph [0125]).
Regarding claim 15, Morimoto et al. further shows wherein the first valve is configured to, based on the refrigerator operating in a first mode, allow flow of refrigerant to at least one of the first evaporator or the second evaporator, and wherein each of the second valve and the third valve is configured to, based on the refrigerator operating in the first mode, restrict flow of refrigerant to the hot gas path (see at least configuration Figure 17; paragraphs [0114]; [0120]).
Regarding claim 16, Morimoto et al. further shows wherein the first valve is configured to, based on the refrigerator operating in a second mode, allow flow of refrigerant to the first evaporator, wherein the second valve is configured to, based on the refrigerator operating in the second mode, restrict flow of refrigerant to the first hot gas path, and wherein the third valve is configured to, based on the refrigerator operating in the second mode, allow flow of refrigerant to the second hot gas path (see at least configuration Figure 19; paragraph [0125].
Regarding claim 17, Morimoto et al. further shows wherein the first valve is configured to, based on the refrigerator operating in a third mode, allow flow of refrigerant to the second evaporator, wherein the second valve is configured to, based on the refrigerator operating in the third mode, allow flow of refrigerant to the first hot gas path, and wherein the third valve is 
Regarding claim 18, Morimoto et al. further shows wherein the second valve is configured to: based on the refrigerator operating in a first mode and a second mode different from the first mode, restrict flow of refrigerant to the first hot gas path (see at least configurations Figure 17 and Figure 19; paragraphs [0114]; [0120]-[0121]; [0125]); and based on the refrigerator operating in a third mode that is different from the first mode and the second mode, allow the flow of refrigerant to the first hot gas path (see at least configuration Figure 18; paragraphs [0122]-[0124], and 47Attorney Docket No.: 20519-0215002Client Ref. No.: 16FREF022USO1C1/P016-00193USC1wherein the third valve is configured to: based on the refrigerator operating in the first mode and the third mode, restrict the flow of refrigerant to the second hot gas path (see at least configurations Figure 17 and Figure 18; paragraphs [0121]-[0124]), and based on the refrigerator operating in the second mode, allow the flow of refrigerant to the second hot gas path (see at least configuration Figure 19; paragraph [0125]).
Regarding claim 19, Morimoto et al. further shows further comprising one or more pipes that define the hot gas path and that are configured to, based on an operation mode of the refrigerator, guide the refrigerant from the compressor to the one of the plurality of evaporators to thereby remove ice formed on the one of the plurality of evaporators (see at least paragraph [0121]; Figures 18 and 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. as applied to claim 3 above, and further in view of Lindahl (US 3,638,444).
Regarding claims 4-6, Morimoto et al. does not disclose wherein the second valve is a four-way valve having four parts, each part corresponding to an inlet or an outlet of the second valve, and wherein the third valve is a four-way valve having four parts, each part corresponding to an inlet or an outlet of the third valve; wherein the four parts of the second valve comprise: a first part that is connected to an outlet of the compressor; a second part that is connected to an inlet of the third valve; and a third part and a fourth part that are connected to the first hot gas path; wherein the four parts of the third valve comprise: a first part that is connected to an outlet of the second valve; a second part that is connected to an inlet of the condenser; and44Attorney Docket No.: 20519-0215002Client Ref. No.: 16FREF022USO1C1/P016-00193USC1 a third part and a fourth part that are connected to the second hot gas path.
Lindahl teaches another refrigerator wherein the second valve is a four-way valve having four parts, each part corresponding to an inlet or an outlet of the second valve (see at least 4-way valve #38: four part each corresponding to an inlet or an outlet is inherent to 4-way valve), and wherein the third valve is a four-way valve having four parts, each part corresponding to an inlet or an outlet of the third valve (see at least 4-way valve #40: four part each corresponding to an inlet or an outlet is inherent to 4-way valve); wherein the four parts of the second valve comprise: a first part that is connected to an outlet of the compressor (see at least top port); a second part that is connected to an inlet of the third valve (see at least left port); and a third part and a fourth part that are connected to the first hot gas path (see at least right and bottom ports); wherein the four parts of the third valve comprise: a first part that is connected to an outlet of the second valve (see at least top port); a second part that is connected to an inlet of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Morimoto et al. with wherein the second valve is a four-way valve having four parts, each part corresponding to an inlet or an outlet of the second valve, and wherein the third valve is a four-way valve having four parts, each part corresponding to an inlet or an outlet of the third valve; wherein the four parts of the second valve comprise: a first part that is connected to an outlet of the compressor; a second part that is connected to an inlet of the third valve; and a third part and a fourth part that are connected to the first hot gas path; wherein the four parts of the third valve comprise: a first part that is connected to an outlet of the second valve; a second part that is connected to an inlet of the condenser; and 44Attorney Docket No.: 20519-0215002Client Ref. No.: 16FREF022USO1C1/P016-00193USC1a third part and a fourth part that are connected to the second hot gas path, as taught by Lindahl, to improve the refrigerator of Morimoto et al. by allowing for the condenser to be isolated from the defrost cycle, thus limiting the amount of heat lost to ambient through the condenser and improving the efficiency of the defrost cycle (see at least Lindahl column 1, lines 38-45).  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. as applied to claim 3 above, and further in view of Lee et al. (US 2015/0121926).
Regarding claim 7, Morimoto et al. further discloses wherein the first valve is a three-way valve (see at least Figures 16-19, valve #12c; paragraph [0112]).
Morimoto et al. does not disclose comprising: a first port connected to the first evaporator; a second port connected to the second evaporator; and a third port connected to an outlet of the condenser, and wherein the refrigerator further comprises: a first refrigerant path that connects the first port of the first valve to the first evaporator, and a second refrigerant path that connects the second port of the first valve to the second evaporator.
Lee et al. teaches another refrigerator comprising a first valve, wherein the first valve is a three-way valve (see at least valve #180) comprising a first port connected to the first evaporator (see at least Figure 2, port leading to evaporator #150); a second port connected to the second evaporator (see at least Figure 2, port leading to evaporator #160); and a third port connected to an outlet of the condenser (see at least Figure 2, port leading from condenser #120 via dryer #130), and wherein the refrigerator further comprises: a first refrigerant path that connects the first port of the first valve to the first evaporator (see at least Figure 2, path #101), and a second refrigerant path that connects the second port of the first valve to the second evaporator (see at least Figure 2, path #103).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Morimoto et al. with the three-way valve comprising: a first port connected to the first evaporator; a second port connected to the second evaporator; and a third port connected to an outlet of the condenser, and wherein the refrigerator further comprises: a first refrigerant path that connects the first port of the first valve to the first evaporator, and a second refrigerant path that connects the second port of the first valve to the second evaporator, as taught by Lee et al., to improve the refrigerator of Morimoto et al., by allowing for refrigerant to be controlled through at least one of the first and second evaporators (see at least Lee et al. paragraph [0039]).
Regarding claim 8, Morimoto et al., as modified above, further discloses wherein the expander comprises: a first expander disposed at the first refrigerant path (see at least Morimoto et al. Figures 16-19, valve #11a); and a second expander disposed at the second refrigerant path (see at least Figures 16-19, valve #11b).

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. in view of Lee et al. as applied to claim 7 above, and further in view of Kim (KR 10-2010-0045199: cited by Applicant in parent Application 15/196282 with English Abstract).  
Regarding claims 9 and 11, Morimoto et al. in view of Lee et al. is silent regarding wherein the first evaporator comprises: a first pipe connected to the first refrigerant path; and a second pipe connected to the first hot gas path; wherein the second evaporator comprises: a first pipe connected to the second refrigerant path; and a second pipe connected to the second hot gas path.
Kim teaches another refrigerator having a plurality of evaporators wherein the first evaporator comprises: a first pipe connected to the first refrigerant path; and a second pipe connected to the first hot gas path; wherein the second evaporator comprises: a first pipe connected to the second refrigerant path; and a second pipe connected to the second hot gas path (see at least Figure 1, each evaporator #40/#40’ includes a main pipeline through expansion valves #30/#30’; and a second pipe configured to communicate the refrigerant in the hot gas path: see at least Figure 1, each evaporator #40/#40’ includes a hot gas defrost pipeline through #60/#60’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Morimoto et al. in view of Lee et al. wherein the first evaporator comprises: a first pipe connected to the first refrigerant path; and a second pipe connected to the first hot gas path; wherein the second evaporator comprises: a first pipe connected to the second refrigerant path; and a second pipe connected to the second hot gas path, as taught by Kim, to improve the refrigerator of Morimoto et al. in view of Lee et al. by allowing for unobstructed defrost of frozen evaporator sections.
Regarding claims 10 and 12, Morimoto et al., as modified above, further discloses wherein the first evaporator further comprises a fin coupled to the first pipe and the second pipe; and wherein the second evaporator further comprises a fin coupled to the first pipe and the  second pipe (see at least Morimoto et al. paragraph [0041]).
Regarding claims 13 and 14, Morimoto et al., as modified above, further discloses further comprising: a second connection pipe that connects the outlet of the condenser to the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. as applied to claim 1 above, and further in view of Lee et al. (US 2015/0121926).
Regarding claim 20, Morimoto et al. does not disclose further comprising: a refrigerator compartment configured to be cooled by the first evaporator; and a freezer compartment configured to be cooled by the second evaporator.
However, it was old and well-known in the art to provide a dual evaporator refrigerator with a refrigerator compartment configured to be cooled by the first evaporator; and a freezer compartment configured to be cooled by the second evaporator, as evidenced by Lee et al. (see at least paragraphs [0023]-[0024]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Morimoto et al. with a refrigerator compartment configured to be cooled by the first evaporator; and a freezer compartment configured to be cooled by the second evaporator, since, as taught by Lee et al., such provision was old and well-known in the art and would provide the benefit of independent temperature control of each compartment, thereby preventing freezing in the refrigerator and thawing in the freezer.  

Conclusion
	The prior art made of record and not relied upon (Crotser US 3,218,819) teaches another refrigerator with hot gas defrost and independent hot gas pipe and refrigerant pipe in a plurality of evaporators.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763